DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021, 6/29/2021, 3/4/2022, and 4/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The specification, specifically paragraph 0113 references the line (72) of figure 13 as a “theoretical sensor reading” however, paragraph 0114 references line (72) of figure 13 as “model pole pair position reading” and paragraph 0117 references the line (74) of figure 13 as “theoretical sensor reading” however, paragraph 0120 references line (74) of figure 13 as “model revolution position readings”. For the sake of consistency throughout the disclosure these items should be references using the same name/identifier. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “generating a pole pair correcting function by comparing the calibration pole pair position reading with a model pole pair position reading” however, the specification fails to disclose how one of ordinary skill in the art would determine a model pole pair position reading. Para. 0009 discloses that the model pole pair position reading is a line from a fitted curve. Para. 0114 discloses that the model pole pair position reading is line (72) in figure 11. But there is no disclosure as to where this line comes from or how it was decided upon to be considered the model pole position reading to be a straight line through the calibration pole pair position readings (73) as shown in figure 11.
Claim 1 recites “generating a revolution correcting function by comparing the corrected calibration pole pair position readings for the magnetic ring with model revolution position readings” however, the specification fails to disclose how one of ordinary skill in the art would determine a model revolution position reading. Para. 0015 discloses that the model revolution position reading is a line from a fitted curve. Para. 0120 discloses that the model revolution position reading is line (74) in figure 13. But there is no disclosure as to where this line comes from or how it was decided upon to be considered the model revolution position reading to be a straight line through the corrected calibration pole pair position readings (76) as shown in figure 13.
Claims 2-11 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-11 are too rejected under 35 U.S.C. 112(a). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: with respect to “a model pole pair position reading” and “model revolution position readings” because it is unclear where these readings come from and/or how they are generated.
Claims 2-11 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-11 are too rejected under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 101
The claimed invention is directed to a judicial exception with respect to abstract ideas of data gathering and mathematical concepts that could performed by a mental processes with significantly more. The claim(s) recite(s) taking a calibration pole pair position reading with the magnetic sensor array, and generating a pole pair correcting function by comparing the calibration pole pair position reading with a model pole pair position reading, generating a corrected calibration pole pair position reading by deducting the pole pair correcting function from the calibration pole pair position reading; generating a revolution correcting function by comparing the corrected calibration pole pair position readings for the magnetic ring with model revolution position readings; and generating the corrected position reading by: deducting the revolution correcting function from the position reading which is considered to be no more than data gathering and the performance of mathematical concepts by comparing and subtracting said data with and from other measured and/or predetermined data. This judicial exception is integrated into a practical application because of the required position sensing arrangement to which the method seek correct a measured position reading from. The claim includes additional elements that are sufficient to amount to significantly more than the judicial exception because the position sensing arrangement requires a disc having a magnetic ring with magnetic pole pairs and a magnetic sensor assembly comprising a magnetic sensor array configured to detect the magnetic pole pairs of the magnetic ring. Therefore the claims are considered eligible. 
Allowable Subject Matter
While no prior art rejection is being provided at this time as the references cited fail to disclose the claimed method, the claims are not considered to be allowable in view of the 35 U.S.C. 112(a) rejection of Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to methods for calibrating position sensor readings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858